Stephens, J.
1. This being a suit by the beneficiary of a life-insurance policy, to recover of the insurer under the policy, where the defendant pleaded that it had paid the amount due to the plaintiff under the policy to the legally authorized guardian of the plaintiff during the plaintiff’s minority, and it having been held by the Supreme Court in this case. on certiorari (New York Life Ins. Co. v. Gilmore, 171 Ga. 894, 157 S. E. 188), which reversed the judgment in this ease affirming a verdict directed for the plaintiff (New York Life Ins. Co. v. Gilmore, 40 Ga. App. 431, 149 S. E. 799), that under the undisputed facts the guardian to whom the defendant had paid the money was the legally appointed guardian of the plaintiff and was entitled to receive the money from the defendant for and in behalf of the plaintiff, a verdict and judgment for the defendant was as a matter of law demanded, and the verdict directed for the plaintiff was without evidence to support it and contrary to law.' The guardian being, under the rulings of the Supreme Court, as a matter of law legally entitled to receive the money, it is immaterial, in the suit by the beneficiary against the insurer, whether the guardian *443had made a legal administration of the funds. Therefore the order of the court overruling the plaintiff’s demurrer to that portion of the defendant’s plea which alleged the disposition made by the guardian of the funds, even if error, was harmless to the plaintiff.
Decided June 15, 1931.
Bryan> Middlebroolcs & Garter, Wade H. Watson, for the insurance company.
J. P. Highsmith, B. W. Highsmith, contra.
2. Since the law as announced in the opinion of the Supreme Court supersedes that announced in the opinion of this court, the judgment of affirmance on the main bill of exceptions and the judgment of dismissal on the cross-bill of exceptions are by orders of this court vacated, and the verdict and judgment for the plaintiff rendered by the trial court are reversed on the main bill of exceptions, and the judgment overruling the plaintiff’s demurrer to the defendant’s plea is affirmed on the cross-bill of exceptions.

Judgment reversed on the mam hill of exceptions, and affirmed on the cross-hill.


Jenkims, P. J., and Bell, J., concur..